Citation Nr: 9933818	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to January 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO 
which denied the veteran's claim for an increase in a 50 
percent rating for anxiety neurosis.  In September 1997, the 
Board remanded the case to the RO for additional development.  
In a September 1998 rating decision, the RO assigned a 70 
percent rating for the anxiety neurosis.  The appeal for an 
increased rating continues.


FINDINGS OF FACT

The veteran's service connected anxiety neurosis, with 
depressive features, produces no more than severe social and 
industrial impairment; and the condition produces no more 
than occupational and social impairment with deficiencies in 
most areas (such as work, family relations, judgment, and 
thinking) due to various symptoms.


CONCLUSION OF LAW

The veteran's anxiety neurosis is not more than 70 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996), § 4.130, Diagnostic 
Code 9400 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1971 to January 
1974.  Service and post-service medical records show 
treatment for psychiatric symptoms including anxiety.  In a 
May 1981 decision, the RO granted service connection and a 30 
percent rating for an anxiety neurosis with depressive 
features.  A January 1992 RO decision increased the rating 
for this disability to 50 percent.

A number of medical records from 1993 note a history of 
anxiety and depression, but these records primarily show 
treatment for physical ailments such as heart disease.

VA outpatient records from March 1994 note the veteran was 
seen for his physical ailments, also complained of anxiety 
and depression, and reported he had not worked since June 
1993.  Medication was prescribed for psychiatric symptoms and 
further treatment was planned for the nervous disorder. 

In March 1994, the veteran through his representative 
submitted a claim for an increased rating for anxiety 
neurosis.

A VA mental hygiene clinic intake evaluation record dated in 
April 1994 indicates a complaint of severe depression.  It 
was noted that the veteran had two myocardial infarctions in 
June 1993 and took sick leave from work.  He said he then 
became depressed and stayed in his bedroom alone from 
November 1993 to March 1994.  He related that he had eating 
problems and did not bathe during this period, and eventually 
his wife brought him to the VA medical center for treatment.  
He said he began seeing a psychiatrist and was now going out 
of his house daily.  He expressed an interest in returning to 
work.  As for recreational activities, the veteran indicated 
he no longer golfed, due to his heart disorder, but he 
continued to fish and enjoyed such.  It was noted that the 
veteran had depressive mood symptoms and he reported he 
experienced daily panic attacks.  On mental status 
examination, the veteran was neatly dressed and groomed.  He 
sat fairly still but became somewhat more animated as the 
interview progressed.  His mood was slightly depressed, and 
his affect was mildly constricted.  His speech was at a 
normal rate and tone.  There were no hallucinations.  His 
thought processes were goal-directed.  Regarding thought 
content, the veteran was concerned about his depression and 
panic attacks.  His short and long term memory appeared to be 
intact.  He was oriented to time, place, and person.  His 
judgment was fair and his insight was good.  The diagnoses 
included major depression in partial remission, panic 
disorder with agoraphobia, history of alcohol dependence, and 
rule out personality disorder.  Medication was prescribed and 
future treatment was planned.

On an April 1994 VA examination, the veteran complained that 
he had severe depression, panic attacks, crying spells, and 
insomnia.  He indicated that he could not function in 
"regular" life and support his family.  He indicated that 
he had suicidal thoughts and was locked up in his room for 
four months.  It was noted that the veteran last worked in 
January 1993 for the post office where he had been for 12 
years.  He said he went for treatment every two weeks and 
took medication for his psychiatric problems.  He also 
reported recent treatment for physical ailments such as heart 
disease.  The veteran related he had panic attacks on an 
irregular basis and more often when he went out of the house.  
During a panic attack, he said, he had chest pain, difficulty 
breathing, sweating, and feelings of dizziness.  He said he 
had bouts of severe depression with suicidal thoughts, and 
stayed in his room for weeks at a time.  On examination, the 
veteran looked his age and was casually dressed.  He was 
tense and anxious.  He gave relevant answers and was 
coherent.  He denied any hallucinations and persecutions.  He 
was worried, and his emotional reaction was markedly 
depressed.  He was oriented but showed some memory lapses.  
His insight and judgment were fair.  The diagnosis was 
anxiety disorder with depressive features, aggravated by 
physical illnesses.  The Global Assessment of Functioning 
(GAF) scale score was 50.  

Records dated in May 1994 from Taylor Hospital show an 
admission for unstable angina.  It was noted that prior to 
being seen in the emergency room the veteran had planned on 
returning to work.  On examination, the veteran was 
depressed.  The hospital records show he was primarily 
treated for heart disease, although depression was also 
noted.  

A May 1994 VA outpatient record indicates that the veteran 
had severe anxiety and depression complicated by the stress 
of life-threatening cardiovascular disease.  He had recently 
begun a medication regimen prescribed by a psychiatrist 
contracted with the post office.  A June 1994 record notes 
his diagnoses included coronary artery disease, hypertension, 
and depression.  

In a June 1994 letter, Philip Bhark, M.D., noted the 
veteran's diagnosis of unstable angina and excused him from 
work until June 1994.  In a June 1994 statement, Elmer 
Thompson, M.D., indicated that the veteran was under his care 
for severe gastritis and depression and that he would be able 
to return to work the next day. 

An RO rating decision in June 1994 denied the veteran's claim 
for an increase in a 50 percent rating for anxiety neurosis.

At a November 1994 hearing at the RO before a hearing 
officer, the veteran's representative indicated that despite 
the veteran's extreme difficulties with his service connected 
disabilities he continued to maintain gainful employment.  
The veteran testified that he has had considerable difficulty 
with his nerves and depression; that as recent as August 1994 
he cut his left arm on account of his nerves; that he 
constantly contemplated suicide; that he had no friends and 
did not associate with anyone; that his relationship with his 
wife was "very bad;" that he only left his house to go to 
work at the post office and to get gas in his car; that he 
had been at the post office since 1983 but had difficulties 
with supervisors due to absenteeism on account of his nerves; 
that he worked alone and was unsupervised for much of the 
time; that he believed others at work were afraid of him; 
that he had been receiving treatment from Dr. Silverman, who 
was on consultation with the post office, every two weeks to 
once a month since April 1994; that he was locked up in his 
room for six months up until April 1994 and eventually went 
back to work in September 1994; that he had a quick temper, 
suffered panic attacks and crying spells, and had a great 
deal of depression; that if he lost his job at the post 
office no one would hire him; that he went on medical leave 
from his post office job from 1992 to 1994; and that he has 
physically harmed himself because he felt angry.

In a November 1994 statement, Lee Silverman, M.D., of Mercy 
Catholic Medical Center, indicated that the veteran had been 
his patient since April 1994 and that the veteran's 
psychiatric diagnoses included major depression and anxiety 
disorder.  He stated that when he first met the veteran he 
was nonfunctional, very withdrawn, and at times very 
irritable and violent, possibly paranoid with very poor sleep 
and appetite.  After aggressive treatment measures, the 
veteran had a significant improvement in his level of 
function and recently returned to work at the post office.  
Dr. Silverman noted that the veteran had severe coronary 
artery disease and that at times it was difficult to 
differentiate between chest pain and symptoms of cardiac 
origin and those of primary anxiety origin.  

On a December 1994 VA examination, the veteran complained of 
an inability to sleep without medication.  He said he was 
tense and anxious for much of the time.  He reported 
recurrent panic attacks with difficulty breathing, rapid 
heart beat, and dizzy spells.  He had bouts of severe 
depression with suicidal thoughts and guilt feelings.  The 
veteran reported he was out of work at the post office 
between January 1993 and September 1994 due to his illness.  
On examination, the veteran looked his age and was suitably 
dressed.  He was tense and anxious.  He gave relevant answers 
and was coherent.  He denied any hallucinations, and he did 
not relate any persecutions.  He was worried, and his 
emotional reaction was depressed.  He was oriented but showed 
some memory lapses.  His insight and judgment were fair.  He 
was deemed competent for VA purposes.  The diagnosis was 
anxiety disorder with depressive features, aggravated by 
physical illnesses.  The GAF scale score was 50.  

In an August 1995 statement, Dr. Silverman stated that the 
veteran suffered from a relatively severe recurrent 
depressive illness with relatively severe anxiety symptoms.  
He also suffered from chronic insomnia, irritability, and an 
explosive temper that at times caused him to become 
destructive to property and self-injurious.  The veteran had 
significant difficulties in interpersonal relationships.  It 
was noted that his mental illness was significantly affected 
by his medical problems that included coronary artery disease 
with anginal chest pain and migraine headaches.  The 
veteran's illness impaired his ability to tolerate many 
social situations.  He was presently quite isolated in his 
social contacts and had significant difficulty with the 
stress of his own marriage and childrearing of a teenager.  
If the veteran had been in a situation of applying for and 
adapting to a new work situation or job, his mental illness 
would severely impair his ability to do this.  However, the 
veteran had been working for a long time at his present post 
office job on the evening or night shift where he had little 
contact with other employees.  Dr. Silverman believed that 
the veteran was best served by being able to maintain his 
current employment, in spite of the fact that intermittent 
absences from work due to exacerbation of his illness had to 
be expected.  It was in the veteran's best interest to 
continue working at his job, aiding his self esteem and 
keeping him in contact with the outside world.  Dr. Silverman 
believed that if the veteran lost his job he would very 
quickly become isolated and suffer severe decompensation, 
which had been proven in the times that he had missed work 
for more than a week or two and had regressed considerably.  

In a subsequent August 1995 statement, Dr. Silverman 
indicated that on an office visit that same month the veteran 
was anxious, irritable, depressed, and unable to concentrate.  
The veteran almost appeared in need of hospitalization, and 
Dr. Silverman advised him to take the next several days off 
from work.  

Medical records dated in August 1995 from Mercy Catholic 
Medical Center indicate that the veteran was hospitalized for 
three days.  The veteran was admitted with complaints of 
depression, anxiety, and somatization.  It was noted that he 
was unable to stay stable and/or safe outside of the hospital 
for more than one to two weeks at a time.  On mental status 
examination, the veteran was superficially pleasant with an 
undertone of rage and anger.  He was hypervigilant, 
irritable, and had positive suicidal ideation and violent 
thoughts towards his wife.  He had poor insight and impaired 
judgment, and he was cognitively intact.  He was discharged 
with a guarded prognosis.  His final diagnoses included major 
depression and narcissistic personality disorder.   

On a January 1996 VA examination, the veteran complained that 
he was often scared and anxious and that at times he had 
attacks of hyperventilation and bouts of depression lasting 
for several months.  He felt that his supervisors at work 
picked on him, and he would get angry and yell at people.  It 
was noted that he was working as a clerk at the post office.  
On examination, the veteran looked his age and was suitably 
dressed.  He showed average psychomotor activity.  He gave 
relevant answers and was coherent.  At times he gave a brief 
response and was evasive.  He was suspicious, indicating that 
his supervisor picked on him, but frank persecutions were not 
elicited.  The veteran's affect was moderately depressed.  He 
was oriented but frequently responded that he did not 
remember.  He demonstrated some memory lapses.  His insight 
and judgment were fair.  The veteran was deemed competent for 
VA purposes.  The diagnosis was anxiety neurosis with 
depressive features.  The GAF scale score was 60.  

In a February 1996 statement, Dr. Silverman indicated that 
the veteran suffered from a relatively severe and treatment-
resistant psychiatric illness with symptoms of anxiety, 
depression, somatization, and irritability.  In spite of 
aggressive treatment through medication, the veteran had been 
intermittently symptomatic and at times unable to work 
secondary to the degree of his impairment.  The treatment and 
recovery of his psychiatric illness were complicated by 
multiple physical illnesses.  Dr. Silverman stated that in 
spite of his best efforts and treatment, he had been unable 
to maintain the veteran in a condition that allowed 
consistent full-time employment and that this intermittent 
employment had only been possible through the ongoing use of 
aggressive pharmacotherapy with multiple agents.  

In a July 1997 statement, Dr. Silverman summarized the 
veteran's psychiatric treatment.  He stated that he had been 
treating the veteran since April 1994 when he reported many 
months of inability to function, inability to work with poor 
appetite, poor sleep, suicidal thoughts, acts of self-
destructiveness, and isolation in his room.  He had been 
extremely anxious with what appeared to be panic attacks and 
agoraphobia.  During the intervening three year treatment 
period, the veteran was noted to have very poor ability to go 
to work for periods longer than several weeks.  He had spent 
most of that time nonfunctional at home, in spite of 
relatively good compliance with medication.  The early part 
of the veteran's treatment was characterized by 
decompensations and hospitalizations with marked affective 
lability, irritability, ragefulness, and self-
destructiveness.  More recently, the veteran had been seen 
with a vegetative depression with severe psychomotor 
retardation, thought blocking, and poor activities of daily 
living.  Most recently, there had been a significant change 
in him, possibly due to recent additions to his medication 
regimen, whereby he appeared to be in a perpetual hypomanic 
state with increased energy, decreased sleep, mild euphoria, 
and mild flight of ideas.  Dr. Silverman noted that the 
veteran had been able to maintain consistent employment over 
the past six weeks, which was a dramatic change for him.  The 
doctor was concerned about the possible instability of the 
veteran's psychiatric condition and the possible long-term 
effects of his complex polypharmacologic regimen.  In sum, 
Dr. Silverman said that during most of the time of treatment 
the veteran was severely disabled by his condition and unable 
to consistently maintain employment.  Very recently, there 
had been a significant improvement in the veteran's level of 
function due to a complex and somewhat risky 
polypharmacologic regimen.  It was difficult to predict 
whether the current level of function would continue.  The 
veteran's diagnoses included severe, recurrent major 
depression and panic disorder with agoraphobia (Axis I), and 
mixed personality disorder with narcissistic and borderline 
traits (Axis II).  Psychosocial stressors were identified as 
severe marital discord (Axis IV).  A chronic baseline level 
of functioning (GAF scale score) of approximately 40 to 50 
over the past three years and of approximately 80 over the 
past month was reported (Axis V).

Medical records dated from June 1995 to April 1998 from Dr. 
Silverman include numerous reports from Mercy Catholic 
Medical Center, reflecting hospitalizations in June 1995, 
July 1995, July to August 1995, August 1995, April 1996, 
September 1996, December 1996, March to April 1997, June 
1997, October 1997, January 1998, and April 1998.  The 
reports show psychiatric treatment for and diagnoses of major 
depression, mixed personality disorder with borderline 
narcissistic traits, narcissistic personality disorder, 
alcohol abuse, post-traumatic stress disorder, anxiety 
disorder not otherwise specified, and intermittent explosive 
disorder.  During an April 1998 admission, the veteran 
reported a recent relapse of alcohol addiction.  Dr. 
Silverman was the attending physician.  

In a May 1998 statement, Dr. Silverman indicated that the 
veteran had a severe, chronic mental illness with symptoms of 
depression, anxiety, explosive rage, and at times violence 
and self-mutilation.  For most of the time that the veteran 
had been his patient, he had been unable to maintain any type 
of consistent employment.  While on a very complex regimen of 
medications, the veteran had been able to work consistently 
at the post office for the past 8 to 12 months.  It was not 
known how long this would continue, and in spite of his 
employment the veteran continued to have intermittent 
hospitalizations for psychiatric decompensations and ongoing 
psychiatric symptoms such as sleep disturbance, anxiety, 
depression, and explosiveness.  Dr. Silverman believed that 
the veteran's mental illness was severe, chronic, and 
treatment-refractory.  

On a June 1998 VA examination, it was noted that the veteran 
had worked for the postal service for 16 years.  On 
examination, he came across in the interview as very gruff 
and angry.  He was not particularly reliable as a historian 
because he was at times tangential and seemed to want to 
complain and protest how ill he was and how overwhelmed he 
had been.  He seemed more compelled to describe his feelings 
than to easily cooperate with providing accurate information.  
The veteran predicted that on his way home from the 
examination he would feel anxious and have to stop along the 
way to calm down.  The examiner noted that the veteran had a 
chronic mood disorder, not otherwise specified, with 
depressive and anxious features, which had been fairly 
debilitating over the years.  There was not sufficient 
evidence to indicate that the veteran had been completely 
psychotic, although at times he had had some difficulty with 
his judgment and reality testing.  The GAF scale score was 
45, indicating the seriousness of his emotional impairment 
due to his disorder and the interference with his 
occupational and social functioning.    

In a September 1998 rating decision, the RO assigned a 70 
percent rating for the veteran's anxiety neurosis with 
depressive feature, effective from March 1994.

II. Legal Analysis

Initially, it is noted that the veteran's claim for an 
increase in a 70 percent rating for an anxiety disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a disability, the entire medical history must be 
considered.  However, in a claim for an increased rating, the 
more recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the regulations pertaining to evaluating 
mental disorders were revised effective November 7, 1996, 
during the pendency of the present appeal.  Under the 
circumstances of this case, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, in effect prior to November 7, 
1996, a 70 percent evaluation for anxiety neurosis requires 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
that psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the new rating criteria, in effect since November 7, 
1996, a 70 percent rating will be assigned for an anxiety 
neurosis or other mental disorder when occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating will be assigned when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

In addition to his service-connected acquired psychiatric 
disorder, the veteran has a non-service-connected personality 
disorder and alcohol dependence.  Impairment from the non-
service-connected conditions may not be considered in support 
of an increased compensation rating.  38 C.F.R. § 4.14.

The veteran contends that his service-connected anxiety 
neurosis is more disabling than is reflected by his 70 
percent rating.  He testified at an RO hearing in November 
1994 that he had considerable difficulty with his nerves, did 
not associate with anyone, and worked alone at his job.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's anxiety neurosis does not 
meet the rating criteria for a 100 percent rating under 
either the old or revised regulations.  

A number of medical records suggest that the major reason for 
the veteran temporarily stopping work at his post-office job 
in 1993 was his physical ailments such as heart disease, 
rather than his psychiatric disorder.  In March 1994, he 
sought treatment for his nervous symptoms.  An April 1994 VA 
mental hygiene clinic record shows that he complained that he 
was depressed and had remained in his bedroom for months 
until the previous month when he began to leave his house 
daily.  He also desired to return to work then.  At the time 
of his April 1994 VA examination, the veteran reported he 
experienced panic attacks on an irregular basis and had bouts 
of severe depression with suicidal thoughts.  His GAF score 
was 50, representing serious symptoms or any serious 
impairment in social or occupational functioning. The veteran 
continued to experience bouts of depression with suicidal 
thoughts, as reported on the December 1994 VA examination, 
but it was also noted that he was coherent, without 
hallucinations, and oriented.  His GAF score remained at 50.  
His GAF score improved to 60, representing moderate symptoms 
or moderate difficulty in social or occupational functioning, 
on VA examination in January 1996.  At that time, the veteran 
was anxious, and he reported he experienced attacks of 
hyperventilation and bouts of depression, and was suspicious 
of his supervisors.  Nevertheless, there were no 
persecutions, and he was oriented and coherent.  The most 
recent VA examination in June 1998 indicates that the veteran 
still worked for the postal service after 16 years.  His GAF 
score was 45, representing serious impairment in social and 
occupational functioning.  

The private medical records further reflect that the level of 
the veteran's social and occupational impairment was serious 
or severe, but not total.  The medical evidence indicates 
that the veteran's delay in returning to work in May 1994 was 
due to his severe cardiovascular disease.  Dr. Silverman 
stated in November 1994 that at times it was difficult to 
differentiate between the veteran's symptoms of cardiac 
origin and those of anxiety origin.  Dr. Silverman began 
treating the veteran's psychiatric disorder in April 1994, 
and he indicated that in the early years of such treatment 
the veteran had poor ability to go to work longer than 
several weeks and otherwise spent his time nonfunctional at 
home.  At that time, the veteran had marked affective 
lability, irritability, rage, and self-destructiveness, and 
his GAF score was 40 to 50.  In July 1997, a significant 
change was noted in the veteran, and he was able to maintain 
consistent employment.  His GAF score improved to 80, 
representing slight impairment in social and occupational 
functioning.  Thereafter, Mercy Catholic Medical Center 
records indicate that the veteran still continued to be 
hospitalized on an intermittent basis for psychiatric 
decompensations, in October 1997, January 1998, and April 
1998.  The most recent assessment from Dr. Silverman in May 
1998 is that the veteran's psychiatric disorder was severe 
and chronic, preventing him from maintaining any type of 
consistent employment except for the previous 8 to 12 months.  
His ongoing symptoms were identified as depression, anxiety, 
explosive rage, violence, and self-mutilation.

Considering the old rating criteria, the veteran's overall 
disability picture does not reflect that his condition is 
productive of more than severe (70 percent) social and 
industrial impairment.  The veteran is gainfully employed and 
has been working in the same job for the post office for many 
years, despite intermittent interruptions due to 
hospitalizations for his psychiatric disorder.  While Dr. 
Silverman indicates that in the early years of his treatment 
the veteran was unable to maintain consistent full-time 
employment due to the periodic decompensations and 
hospitalizations, the record shows that the veteran 
nevertheless remained employed by the postal service.  
Although over a three year period the veteran was 
hospitalized a number of times, most of these stays did not 
exceed more than a few days.  The evidence shows the 
veteran's psychiatric disorder does not meet the old criteria 
for a 100 percent rating.  He is not demonstrably unable to 
obtain or retain employment.  Also, while recognizing that 
the veteran's social contacts may be severely limited, he 
remains employed, interacting at least with supervisors at 
work.  It cannot be said that he is virtually isolated in the 
community.  In fact, Dr. Silverman stated in August 1995 that 
although the veteran was quite isolated in his social 
contacts it was in his best interests to continue working at 
his job, in spite of the intermittent absences from work due 
to exacerbation of his mental illness, because it aided his 
self esteem and kept him in contact with the outside world.  
Finally, the veteran's psychoneurotic symptoms are not 
totally incapacitating and bordering on gross repudiation of 
reality.  The medical evidence reflects panic attacks and 
explosions of aggressive energy at times, but the VA 
examinations indicate that the veteran generally is oriented 
and coherent and does not have hallucinations or 
persecutions.  The veteran was hospitalized intermittently 
for psychiatric decompensations, yet the overall picture does 
not reflect that he has disturbed thought or behavioral 
processes that result in profound retreat from mature 
behavior.  

The veteran's overall psychiatric disability picture also 
does not meet the new rating criteria for a 100 percent 
rating; nervous symptoms do not result in total occupational 
and social impairment.  There is no objective evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, disorientation to 
time or place, or memory loss for names of close relative, 
own occupation, or own name.  He shows some memory lapses on 
VA examination but is generally oriented.  He remains 
employed in the post office.  The veteran's symptoms of 
suicidal ideation, bouts of severe depression, episodes of 
panic attacks, irritability, explosive rage, significant 
difficulty in interpersonal relationships, and isolation in 
social contacts are reflective of the criteria for a 70 
percent rating.  The evidence demonstrates that the veteran's 
anxiety neurosis produces no more than occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood, due to 
various symptoms.  No more than a 70 percent rating is 
warranted under the new criteria.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating for anxiety neurosis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

An increased rating for anxiety neurosis is denied.  



		
	J. W. TOBIN
	Member, Board of Veterans' Appeals



 

